DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 5/13/22.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 5/28/21 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Response to Arguments


Applicant's arguments filed 5/13/22 with respect to claims 1-20 have been considered but are not persuasive.

	Applicant argued in page 10 that prior art does not teach determine whether a first encoded size of the candidate video frame exceeds a predetermined threshold based on the complexity of the candidate video frame and the first quantization parameter.

Examiner disagree on this because Yenneti [0478] the first pass analysis encodes all of the frames in the sequence, wherein the initial default rank (0) P-picture is formed by using a predetermined relationship [threshold] between complexity, bitrate, and Qp [quantization parameter], the method comprising scaling the frames to match [threshold] a target bits per frame. Yenneti [0477] The method also including performing a first pass analysis with initial default quantization parameter (Qp) for each frame analyzed, wherein the initial default Qps are established at least partly based on the level of the hierarchy of the current frame, and wherein each frame is given a rank associated with the level the frame is on, and performing a first pass analysis comprising encoding the frames sufficiently to determine a complexity and bits for the frames analyzed; and performing a second pass analysis comprising determining a more final quantization parameter (Qp) for individual frames. From Yenneti Fig. 12-13 relationship between complexity and QP with bitrate. In the second pass QP is adjusted for threshold bitrate. As Yenneti [0478] teach scaling the frames to match [threshold] a target bits per frame, so encoded frame size is corelated to bitrate which depends on complexity and QP.
	
Applicant argued in page 12-13 that prior art does not teach	"when the first encoded size exceeds the predetermined threshold: determine a second quantization parameter, so that a second encoded size of the candidate video frame based on the second quantization parameter is lower than or equal to the predetermined threshold; and encode the candidate video frame based on the second quantization parameter."

Examiner disagree on this because Yenneti [0477] the method also including performing a first pass analysis with initial default quantization parameter (Qp) for each frame analyzed, wherein the initial default Qps are established at least partly based on the level of the hierarchy of the current frame, and wherein each frame is given a rank associated with the level the frame is on, and performing a first pass analysis comprising encoding the frames sufficiently to determine a complexity and bits for the frames analyzed; and performing a second pass analysis comprising determining a more final quantization parameter (Qp) for individual frames and for coding comprising: performing adaptive quantization to enhance the quality of one or more frames comprising shifting bits by raising the total amount of bits for at least one frame while reducing the amount of bits for at least one other frame in the same sequence; and determining a target Qp for a frame to be used for coding and target bits for a frame for updating statistics of the first pass analysis. [0478] wherein performing adaptive quantization comprises temporal complexity masking including shuffling from more complex frames from less complex frames within a sequence, and depending on the same type and rank frame combinations, wherein the scaling and adaptive quantization result in a target bit frame size, and the method comprising determining estimated final Qp for coding of a frame depending on the bits and Qp of the frame determined in the first pass analysis and the target bit frame size (tgt_size), wherein performing adaptive quantization forms a delta Qp factor, and comprises QP factor smoothing of successive frames to limit variation in QP between successive frames and depending on the type and rank combination of the frames. Please note “second pass analysis comprising determining a more final quantization parameter (Qp) for individual frames” in Yenneti [0477] means when the first encoded size exceeds the predetermined threshold: determine a second quantization parameter. Remaining of the limitations are addressed in previous page.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yenneti (U.S. Pub. No.  20150373328 A1), in view of Zhang (U.S. Pub. No.  20150326857 A1).

Regarding to claim 1, 8 and 15:

1. Yenneti teach a video processing system for encoding video streams, comprising: (Yenneti [0429] FIG. 24 is an illustrative diagram of example video coding system 2400, arranged in accordance with at least some implementations of the present disclosure. In the illustrated implementation, video coding system 2400 may include imaging device(s) 2401, video encoder 100, video decoder 200 (and/or a video coder implemented via logic circuitry 2450 of processing unit(s) 2420))
at least one camera (Yenneti [0429] FIG. 24 is an illustrative diagram of example video coding system 2400, arranged in accordance with at least some implementations of the present disclosure. In the illustrated implementation, video coding system 2400 may include imaging device(s) 2401) configured to generate a plurality of video frames; and (Yenneti [0038] the phrase “video data” may refer to any type of data associated with video coding such as, for example, video frames, image data, encoded bit stream data, or the like. [0132] Referring to FIG. 8, a hierarchy first may be explained with a frame or video sequence 800. Such a frame sequence may form a repeating pattern 802 of eight pictures. Each frame or picture is numbered 1-16, in order of display, or more accurately input video, and not in the order of coding, and labeled with a picture type (I, P, F, or f) where capital F indicates the F-picture may be used as a reference frame, and the small f-picture, at least for this figure, is not used as a reference frame)
wherein during operation, the one or more video processing devices: obtain a candidate video frame the plurality of video frames; (Yenneti [0152] the complexity of future frames are available from a PDistance module, which may be part of adaptive picture structure organizer 104 by one example, and that reads at least a few frames ahead into the future before deciding the current frame type (Pdistance is the number of frames between P-pictures). Thus, the temporal complexity measure (TSC) is already computed for future frames as a complexity measure)
determine a complexity of the candidate video frame; (Yenneti FIG. 12 [0152] the complexity of future frames are available from a PDistance module, which may be part of adaptive picture structure organizer 104 by one example, and that reads at least a few frames ahead into the future before deciding the current frame type (Pdistance is the number of frames between P-pictures). Thus, the temporal complexity measure (TSC) is already computed for future frames as a complexity measure)
obtain a first quantization parameter for performing the encoding; and (Yenneti [0043] Herein, an encoder controller may have a quantization adapter and rate control that varies the quantization parameter Qp (also referred to as the quantizer) from frame to frame, in one example form, and depending on the level (also referred to as the rank herein) of the frame on a pyramid or hierarchical reference frame dependency structure on a sequence of frames that may be, or may be part of, a group of pictures (GOP), video, scene, or any other sequence of frames)
determine whether a first encoded size of the candidate video frame exceeds a
predetermined threshold based on the complexity of the candidate video frame and the first quantization parameter; (Yenneti FIG. 12-13 Yenneti [0478] the first pass analysis encodes all of the frames in the sequence, wherein the initial default rank (0) P-picture is formed by using a predetermined relationship [threshold] between complexity, bitrate, and Qp [quantization parameter], the method comprising scaling the frames to match [threshold] a target bits per frame. [0471] whether a rate of buffer increment is above a threshold, wherein the buffer increment is a value of the bits relative to an average bit buffer level for a frame sequence, and based on the estimating of the bits of a frame [encoded size]. Yenneti FIG. 12-13 [0471] calculating a complexity delta associated with a weighting factor corresponding to complexity of a frame and associated with the buffer increment; and determining the more final Qp based, at least in part, on the initial Qp adjusted by the VBV delta if the threshold is surpassed, and the complexity delta; wherein the initial Qp is a rank (0) P-picture Qp)
when the first encoded size exceeds the predetermined threshold: (Yenneti [0471] whether a rate of buffer increment is above a threshold, wherein the buffer increment is a value of the bits relative to an average bit buffer level for a frame sequence, and based on the estimating of the bits of a frame [encoded size])
determine a second quantization parameter, so that a second encoded size
of the candidate video frame based on the second quantization parameter is
lower than or equal to the predetermined threshold; and (Yenneti FIG. 12-13 [0478] wherein performing adaptive quantization comprises temporal complexity masking including shuffling from more complex frames from less complex frames within a sequence, and depending on the same type and rank frame combinations, wherein the scaling and adaptive quantization result in a target bit frame size, and the method comprising determining estimated final Qp for coding of a frame depending on the bits and Qp of the frame determined in the first pass analysis and the target bit frame size (tgt_size), wherein performing adaptive quantization forms a delta Qp factor, and comprises QP factor smoothing of successive frames to limit variation in QP between successive frames and depending on the type and rank combination of the frames, the method comprising determining a more final Qp by using an iteration that factors in the frame rank and type of the frame being analyzed, wherein the iteration also factors in the delta Qp factor of adaptive quantization)
encode the candidate video frame based on the second quantization
parameter. (Yenneti [0473] (B) performing a two-pass analysis comprising: performing a first pass analysis that encodes frames of a sequence by using the initial Qp values to obtain the bits used and complexity of the frames analyzed; and performing a second pass analysis to determine a more final frame Qp for the frames of the sequence by adjusting the initial Qp by a delta value to maintain a QP close to a mean operating point QP corresponding to a mean operating point of a buffer holding the frames of the sequence, wherein the delta value is associated with the fullness status of a buffer and the complexity of the frame sequence being analyzed [0478] the method also including wherein the first pass analysis encodes all of the frames in the sequence, wherein the initial default rank (0) P-picture is formed by using a predetermined relationship between complexity, bitrate, and Qp)

Yenneti do not explicitly teach one or more video processing devices, configured to encode the plurality of video frames.

However Zhang teach one or more video processing devices, configured to encode the plurality of video frames. (Zhang Fig. 1A [0033] the frame is then quantized and/or encoded at quantization/encoding operation 180 using the VCM intra-frame quantization parameter value in any known manner. Method 102 then completes with stream output operation 190)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yenneti, further incorporating Zhang in video/camera technology. One would be motivated to do so, to incorporate the one or more video processing devices, configured to encode the plurality of video frames. This functionality will improve efficiency.

Regarding to claim 2, 9 and 16:

2. Yenneti teach the video processing system of claim 1, wherein the complexity of the candidate video frame  (Yenneti FIG. 12 [0152] the complexity of future frames are available from a PDistance module, which may be part of adaptive picture structure organizer 104 by one example, and that reads at least a few frames ahead into the future before deciding the current frame type (Pdistance is the number of frames between P-pictures). Thus, the temporal complexity measure (TSC) is already computed for future frames as a complexity measure) includes a sum of absolute differences (SAD) of the candidate video frame, (Yenneti Fig. 1 [0047] As shown, the original pixels of the selected prediction partitioning (e.g., prediction partitions of a current frame) may be differenced with predicted partitions (e.g., a prediction of the prediction partition of the current frame based on a reference frame or frames and other predictive data such as inter- or intra-prediction data) at differencer 106 [SAD]) 

Yenneti do not explicitly teach and the complexity of the candidate video frame is determined based on an SAD of at least one preceding video frames.

However Zhang teach and the complexity of the candidate video frame is determined based on an SAD of at least one preceding video frames. (Zhang [0032] the spatial complexity is estimated based on intra-prediction distortion of the frame. A measure of intra prediction distortion may be further based on a statistic such as a sum of absolute differences, a summation of distortion, or the like)

Regarding to claim 3, 10 and 17:

3. Yenneti teach the video processing system of claim 1, wherein the one or more video processing devices further: encode the candidate video frame based on the first quantization parameter when the first encoded size is lower than or equal to the predetermined threshold. (Yenneti [0478] delta Qp factor of adaptive quantization, and bits per frame and Qp from the first pass analysis; comparing the expected total bits [encoded size] to a target bits value as a threshold; changing the test Qp value differently depending on whether the threshold is surpassed; and restarting the process with setting a test Qp for a finite number of times)

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yenneti (U.S. Pub. No.  20150373328 A1), in view of Zhang (U.S. Pub. No.  20150326857 A1), further in view of Jayant (U.S. Pub. No. 20110292996 A1).

Regarding to claim 4, 11 and 18:

4. Yenneti teach the video processing system of claim 1, wherein the predetermined threshold is based on a network transmission rate and a maximum network transmission wait time. (Yenneti [0478] delta Qp factor of adaptive quantization, and bits per frame and Qp from the first pass analysis; comparing the expected total bits [encoded size] to a target bits value as a threshold; changing the test Qp value differently depending on whether the threshold is surpassed; and restarting the process with setting a test Qp for a finite number of times. Yenneti [0124] FIG. 4, in one example form, in order to provide the method and system disclosed herein, the quantizer adapter and rate control 400 may include an initial qp generator 402 that receives frame data and pyramid rankings for each frame as explained below, and then generates an initial, default Qp for each frame. The complexity of the frame is determined by a complexity value generator 404, and a Qp limit unit 406 determines limits for the Qp values)

Yenneti do not explicitly teach and a maximum network transmission wait time.

However Jayant teach and a maximum network transmission wait time. (Jayant [0076] k--an index representing one macroblock of a set of macroblocks in a frame, or a wait time associated with a particular packet priority)

The motivation for combining Yenneti and Zhang as set forth in claim 1 is equally applicable to claim 4. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yenneti, further incorporating Zhang and Jayant in video/camera technology. One would be motivated to do so, to incorporate a maximum network transmission wait time. This functionality will improve user experience.

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yenneti (U.S. Pub. No.  20150373328 A1), in view of Zhang (U.S. Pub. No.  20150326857 A1), further in view of Yang (U.S. Pub. No. 20170078354 A1).

Regarding to claim 5, 12 and 19:

5. Yenneti teach the video processing system of claim 1, Yenneti do not explicitly teach wherein the candidate video frame is encoded as an independently decodable video frame.

However Yang teach wherein the candidate video frame is encoded as an independently decodable video frame. (Yang [0065] FIG. 3 an arrow represents a reference relationship indicating that the non-independently decoded frame in the video frame corresponding to the SAP references the independently decoded frame in the media segment, for example, the P frame and the S frame reference the G frame. When this encapsulation manner is used, the frame identifier of the independently decoded frame included in the segment index further includes a segment identifier of the media segment in which the independently decoded frame is located and location information of the independently decoded frame in the media segment, where the location information may be a frame number, or may be a storage offset address)

The motivation for combining Yenneti and Zhang as set forth in claim 1 is equally applicable to claim 5. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yenneti, further incorporating Zhang and Yang in video/camera technology. One would be motivated to do so, to incorporate wherein the candidate video frame is encoded as an independently decodable video frame. This functionality will improve quality.

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yenneti (U.S. Pub. No.  20150373328 A1), in view of Zhang (U.S. Pub. No.  20150326857 A1), further in view of Yang (U.S. Pub. No. 20170078354 A1) and 
Kumar (U.S. Pub. No. 20140376645 A1).

Regarding to claim 6, 13 and 20:

6. Yenneti teach the video processing system of claim 5, wherein the one or more video processing devices further: designate the encoded candidate video frame as a current video frame; (Yenneti [0047] the original pixels of the selected prediction partitioning (e.g., prediction partitions of a current frame) may be differenced with predicted partitions (e.g., a prediction of the prediction partition of the current frame based on a reference frame or frames and other predictive data such as inter- or intra-prediction data) at differencer 106)

Yenneti do not explicitly teach determine a transmission performance of a network for a queue of video frames, each video frame in the queue associated with a priority level; determine a maximum discarding level based on the transmission performance of the network; and remove, from the queue, target video frames of which the associated priority level is lower than or equal to the maximum discarding level.

However Kumar teach determine a transmission performance of a network for a queue of video frames, (Kumar [0059] the phrase "slice loss" shall mean the corruption and/or loss of one or more video slices from a video transmission, causing video quality degradation. [0061] The phrase "unequal error protection" (UEP) shall mean that parts of the video bitstream that are more susceptible to errors causing video disturbances are provided with more protection (i.e. a lower code rate) and vice versa. [0062] The phrase "slice discard" shall mean an action wherein slices are dropped from the router when the network experiences congestion)
each video frame in the queue associated with a priority level; (Kumar [0017] the disclosed technology is a robust, low-complexity, and low-delay generalized linear model (GLM) for predicting cumulative mean squared error (CMSE) contributed by the loss of individual H.264 AVC encoded video slices. The model is trained over a video database by using a combination of video factors that are extracted during the encoding of a frame. The slices are prioritized within a group-of-pictures (GOP) based on their predicted CMSE values)
determine a maximum discarding level based on the transmission performance of
the network; and (Kumar [0011]  (iii) assigning a priority to the slices allows an intermediate router within a network to discard some low priority slices to minimize the quality degradation of transmitted video stream in an event of network congestion. [0126-0127] TABLE-US-00008 TABLE IX)
remove, from the queue, target video frames of which the associated priority level is lower than or equal to the maximum discarding level. (Kumar [0125] we present an application of our slice prioritization schemes for slice discard in a network affected by congestion. We consider a simple topology, where two video users V S.sub.1 and V S.sub.2 are transmitting video data at R1 Kbps and R2 Kbps, respectively, to the destination(D) through an intermediate router. When there is no congestion, the outgoing rate R of the intermediate router equals to (R1+R2) Kbps. We study the slice discard performance of three slice prioritization schemes Measured CMSE GOP, Predicted CMSE GOP, and Predicted Average Frame. In these schemes, the lowest priority slices are dropped from different frames of each GOP. We also study the performance of a Drop-Tail (DT) scheme where the slices are discarded from the tail end of each GOP)

The motivation for combining Yenneti, Zhang and Yang as set forth in claim 5 is equally applicable to claim 6. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yenneti, further incorporating Zhang, Yang and Kumar in video/camera technology. One would be motivated to do so, to incorporate determine a transmission performance of a network for a queue of video frames. This functionality will enhance system capabilities.

Allowable subject matter

Regarding to claim 7 and 14:

Claims 7 and 14 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482